Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-19-00443-CV

           ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                 Appellant

                                                  v.

                                        Peter REININGER,
                                              Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-21617
                       Honorable Cynthia Marie Chapa, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the portion of the trial court’s April 12,
2019 judgment awarding actual damages to appellee Peter Reininger under section 541.152(a) of
the Texas Insurance Code is AFFIRMED. The portion of the trial court’s judgment awarding
Reininger additional damages under section 541.152(b) of the Texas Insurance Code is
REVERSED, and we RENDER judgment for appellant Allstate Vehicle and Property Insurance
Company on that issue. In light of our disposition of this case, we REVERSE the trial court’s
award of attorney’s fees to Reininger and REMAND this matter for a new trial on attorney’s fees.
We ORDER the costs of this appeal to be paid by the parties that incurred them.

       SIGNED November 25, 2020.


                                                   _____________________________
                                                   Beth Watkins, Justice